EXHIBIT 10.1
 
Graphic [semple1.gif]
 
April 23, 2010


James Marshall, Chief Financial Officer
Green Planet Group, Inc.
7430 East Butherus Drive, Suite D
Scottsdale, Arizona 85258


Re: Professional Services Provided for Lumea, Inc.
 
Dear Mr. Marshall:
 
This letter serves as our notification to Green Planet Group, Inc. ("Green
Planet") that effective this date, Semple, Marchal & Cooper, LLP ("SMC") is
resigning as the auditors of Easy Staffing Services, Inc. and Easy Staffing
Solutions, Inc. ("Easy") and ESSI, Inc. ("ESSI") for the fiscal years ended
February 28, 2009 and 2008, such audits being performed on behalf of Lumea, Inc.
 
In our attempt to complete the audits of Easy and ESSI, SMC requested access to
certain financial and accounting information for the subject companies. The
former management personnel of Easy and ESSI failed, and refused, to provide the
requested information to SMC. SMC also made inquiries of the former management
personnel of Easy and ESSI in regard to the financial position and results of
operations as at and for the periods ended February 28, 2009 and 2008. SMC was
provided contradictory statements and erroneous information by management in
relation to the inquiries it made in regards to the assets, liabilities, equity,
and business operations of Easy and ESSI.
 
SMC requested that the former management personnel of Easy and ESSI provide a
standard management representation letter confirming the validity and accuracy
of the financial statements of Easy and ESSI as provided to SMC, amongst other
representations- Cliff Blake, as the former President of Easy and ESSI, refused
to provide the management representations requested by SMC. Under Generally
Accepted Auditing Standards ("GAAS"), AU Section 333, SMC is required to receive
such representation from management. The lack of a management representation
letter is a violation of GAAS.
 
Based on the foregoing scope limitations, SMC was unable to complete the audits
of the corporate financial statements for Easy and ESSI for the fiscal years
ended February 28, 2009 and 2008. Additionally, based on the inconsistencies
found in the documentation provided to SMC personnel and the contradictory
statements made by Easy and ESSI management, SMC is not able to rely on the
representations of the management of Easy and ESSI and is therefore unable to
render an opinion in regard to the subject corporate financial statements.
 
Sincerely,
 
/s/ Robert M. Semple, CPA
 
Robert M. Semple, CPA
 
       CC:  Steven D. Marchal, CPA
               Deborah A. Tutrone, CPA
 
INDEPENDENT MEMBER OF THE BDO SEIDMAN ALLIANCE
 
 

--------------------------------------------------------------------------------

 
 